Matter of Angelica A. (Carlos A.) (2018 NY Slip Op 03323)





Matter of Angelica A. (Carlos A.)


2018 NY Slip Op 03323


Decided on May 8, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 8, 2018

Sweeny, J.P., Renwick, Mazzarelli, Gesmer, Singh, JJ.


6484A 6484

[*1] In re Angelica A., A Child Under Eighteen Years of Age, etc., Carlos A., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Steven N. Feinman, White Plains, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Carolyn Walther of counsel), for respondent.
Dawne A. Mitchell, The Legal Aid Society, New York (John A. Newbery of counsel), attorney for the child.

Order of disposition, Family Court, Bronx County (Sarah P. Cooper, J.), entered on or about September 7, 2017, to the extent it brings up for review a fact-finding order, same court and Judge, entered on or about September 6, 2017, which found that respondent father neglected the subject child, unanimously affirmed, without costs. Appeal from fact-finding order, unanimously dismissed, without costs, as subsumed in the appeal from the order of disposition.
The finding that the father neglected the subject child is supported by a preponderance of the evidence. The record shows that the father inflicted excessive corporal punishment on the child by striking her with the handle of a sword on the back of her head while chasing her down a flight of stairs, causing her to sustain, among other things, cuts and lacerations on and around her ear, a concussion, and swelling to her right finger. The child's out-of-court statements were sufficiently corroborated by the agency caseworker and hospital staff's observations of the child's injuries, photographs depicting the injuries, and medical records (see Matter of Tyson T. [Latoyer T.], 146 AD3d 669 [1st Dept 2017]; Matter of Harrhae Y. [Shy-Macca Ernestine B.], 112 AD3d 512 [1st Dept 2013]). Although the child's repetition of the same allegations that the father hit her in the back of the head with the sword handle did not provide corroboration for the out-of-court statements, the consistency of her reported statements enhanced her credibility (see Matter of David R. [Carmen R.], 123 AD3d 483, 484 [1st Dept
2014]).
There exists no basis to disturb the court's credibility determinations (see Matter of Irene O., 38 NY2d 776, 777 [1975]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 8, 2018
CLERK